Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 07/15/2022 is acknowledged.  
The traversal is on the ground(s) that the reference does not teach the limitation of abnormality in the analysis chip.  This is not found persuasive because the difference lies in the intended use of claimed functional limitation of determination of “where a quantity of target reflected light is equal to or lower than a predetermined light quantity”. 
The prior art of Yamauchi et al. (US 20180313756 which is US version of WO 2017082089) clearly indicates determination of ““where a quantity of target reflected light is equal to or lower than a predetermined light quantity” as applicant pointed on the Remarks page 2. 
The applicant assert that the Yamauchi’s determination was not used to detecting abnormality in the analysis chip instead it was used to detect abnormality in the excitation light. 
However, the claim does not recite exactly how the determination was being used to detect abnormality in the analysis chip rather it claims as intended use of the determination (entire claim is silent of how the actual abnormality in the chip being detected other than the recited determination step which is the same with the prior art of Yamauchi). 
Furthermore, since the detection of abnormality in the excitation light properly constitute possibilities to be used for a detecting abnormality in the analysis chip to guarantee the reliability of the detection, with a broadest possible interpretation of method of detecting abnormality in the analysis chip could be read on determining abnormality of the excitation light for the measurement.   
As a result, the requirement is still deemed proper and is therefore made FINAL.
Newly submitted claims 19-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 19 and 20 are depending on the claim 2 which belongs to the non-elected invention Group I. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “irradiation part”, “conveyance part”, “detection part”, “position information acquisition part” and “an abnormality determination part” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, claim recites “irradiating an incident surface of the analysis chip and another surface adjacent to the incident surface with the detection light” and “detecting reflected light from the incident surface of the analysis chip”.
However, it is not clear whether the applicant tried to mean that by the above limitations. 
Fig. 4 and [0073] of instant application describes three different irradiation conditions as below. 

    PNG
    media_image1.png
    725
    549
    media_image1.png
    Greyscale




Among above, only (A) and (B) satisfies the limitation of “irradiating an incident surface of the analysis chip and another surface adjacent to the incident surface with the detection light”. 
However, neither (A) nor (B) satisfies the limitation of “detecting reflected light from the incident surface of the analysis chip”.
For the case of (B), the reflected light from the incident surface goes to the adjacent surface (lid) before it detected by the sensor 121 (i.e., reflected light from the adjacent surface being detected not the reflected light from the incident surface). 
For the case of (A), no reflected beams are detected (see beta being not detected). 
Therefore, it is not clear what the applicant tried to mean by the above cited limitations. 
Based upon a review of the instant application (FIG. 4 (B) and [0073]), the above recited limitation could be amended as ‘irradiating the detection light to an edge between an incident surface and another surface adjacent to the incident surface of the analysis chip and detecting reflected detection light from the analysis chip’. However, it is not clear whether that interpretation is the way applicant tried to claim or not. 
Applicant could have wished to claim all those three possibilities and that would also require amendment of the present claim limitation.  
The claim further recites “the quantity of the target reflected light being a light quantity to be detected when the analysis chip is located at a position where a total beam diameter of the detection light is incident on the incident surface”. 
However, it contradicts to the previously claimed claim limitation of “irradiating an incident surface of the analysis chip and another surface adjacent to the incident surface with the detection light”. 
Therefore, the claim is claiming irradiating an incident surface and adjacent surface together in the first part of the claim while claiming to irradiate an incident surface only in the last part of the claim. 
Furthermore, even if it was properly claimed as those recited two parts of the claims are separate procedures (i.e., if it was claimed as first irradiating an incident surface and adjacent surface to obtain position information and second irradiating only the incident surface to determine abnormality of the analysis chip),  there is no indication of how the position information of the first procedures and abnormality determination of the second procedures being related. 
As a result, a person with an ordinary skill in the art would be properly understood the claimed method. 
For the purpose of the examination with broadest reasonable interpretation, the claim would be interpreted as appeared in Yamauchi et al. (US 20180313756), and the interpretation has been incorporated in the prior art rejection. 
Claim 10 comprises the same limitations and rejected herewith. 
Proper amendments for both claims are required. 
As to claim 10, as discussed in the 112f interpretation, the claim recites “irradiation part”, “conveyance part”, “detection part”, “position information acquisition part” and “an abnormality determination part”. 
However, there is no structural support for those recited parts in the specification of instant application.
The specification of instant application discloses “light source of the excitation light a, is a laser diode”. However, it is not clear whether the recited “irradiation part” being the same with the “light source” in the specification or not. Furthermore, even if they are the same, still it is not clear, how the light source being capable of performing the claimed functionality of “an irradiation part that emits detection light, and detects an amount of a substance to be measured”. Does the irradiation part include its own sensor in it or something else for detection? 
Furthermore, rest of the recited parts do not have supports in the specification for their corresponding structures as known in the art. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of the examination, the examiner would interpret them as appeared in the Yamauchi et al. (US 20180313756).
Below is relevant MPEP section regarding recited claim limitation of “means for”. 
2181    Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019]

II.    DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b).
Dependent claims 3-8 and 12-17 have been rejected based upon their dependencies on the claims 1 and 10. 
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated/under 35 U.S.C. 103 as being unpatentable. by Yamauchi et al. (US 20180313756 hereinafter Yamauchi). 
As to claim 1, Yamauchi teaches an analysis method for detecting an amount of a substance to be measured by irradiating an analysis chip containing the substance to be measured with detection light and detecting a quantity of light output from the analysis chip (abstract), the analysis method comprising:
irradiating an incident surface of the analysis chip and another surface adjacent to the incident surface with the detection light while changing a relative position of the detection light with respect to the analysis chip detecting reflected light from the incident surface of the analysis chip (FIG. 1 and [0009]),, and acquiring information on a position of the analysis chip from a relationship between a quantity of the reflected light detected and the relative position (FIG. 3 and 4 and [0015]), 
the analysis method further comprising: determining that the analysis chip is abnormal in a case where a quantity of target reflected light is equal to or lower than a predetermined light quantity, the quantity of the target reflected light being a light quantity to be detected when the analysis chip is located at a position where a total beam diameter of the detection light is incident on the incident surface (S115 and S120 FIG. 2, [0098] and [0143] and see above 112 (b) rejection and respond to the restriction, ).
While “determining that the analysis chip is abnormal” is not explicitly disclosed by Yamauchi, still the Yamauchi teaches the functional limitation which leads to ‘the determination’, which is, “in case where a quantity of target reflected light is equal to or lower than a predetermined light quantity”. Yamauchi used the limitation “in case where.. quantity”  to determine an abnormality in the excitation light for a measurement,  which will ultimately lead to determine whether the analysis chip is abnormal or not (imagine if the irradiation source was not normal how could the determination of result be considered proper?). 
Furthermore, the claim does not further limit any proper steps to determine of abnormality in the chip other than the limitation of “in case where a quantity of target reflected light is equal to or lower than a predetermined light quantity”. 
Therefore, “determining that the analysis chip is abnormal” can be considered as one intended use of “in case where a quantity of target reflected light is equal to or lower than a predetermined light quantity”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to understand the method of Yamauchi being used for determining that the analysis chip is abnormal for the benefit including enhance reliability of the measurement result. 
As to claim 10, the claim calls for the apparatus that corresponds to the methods of claim 1 along with unknown parts (“irradiation part”, “conveyance part”, “detection part”, “position information acquisition part” and “an abnormality determination part”) to perform the claimed function of claim 1. 
As discussed in 112f interpretation and 112 (b) rejection, the specification of instant application does not clearly indicate structures for the recited parts to perform the claimed functions. Since the Yamauchi as discussed above meets the methods practiced for claim 1, it is believed that Yamauchi has the apparatus/parts to perform the claimed functionals as recited for claim 11. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200271593, US 20190360934, US 20190285545 teach SPFS. 
US 10031460 teaches determination of abnormality in conveyance by the conveying unit based on a difference between a maximum output value and a minimum output value among output values corresponding to measurement results of reflected light. 

Allowable Subject Matter
Claim 3-8 and 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 3, none of the prior art alone or in combination disclose or teach a method of determining whether an abnormality in the analysis chip can be eliminated when it is determined that the analysis chip is abnormal in the determining that the analysis chip is abnormal, wherein in the determining whether an abnormality in the analysis chip can be eliminated, it is determined that the abnormality can be eliminated if a difference between values of a maximum quantity and a minimum quantity of the target reflected light is equal to or lower than a predetermined rate of the maximum value, and it is determined that the abnormality cannot be eliminated if the difference between the values of the maximum quantity and the minimum quantity exceeds the predetermined rate of the maximum value along with other limitations in the claim. 
As to claim 12, none of the prior art alone or in combination disclose or teach a device comprising the abnormality determination part has a function of determining whether an abnormality in the analysis chip can be eliminated when it is determined that the analysis chip is abnormal, and the abnormality determination part determines that the abnormality can be eliminated if a difference between values of a maximum quantity and a minimum quantity of the target reflected light is equal to or lower than a predetermined rate of the maximum value, and determines that the abnormality cannot be eliminated if the difference between the values of the maximum quantity and the minimum quantity exceeds the predetermined rate of the maximum value along with other limitations in the claim.
Claims 4-8 and 13-17 are indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886